IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RONALD L. GLAZER AND LAURA L.              : No. 79 MM 2017
GLAZER,                                    :
                                           :
                   Petitioners             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
BERNARD A. MOORE, SJ; COURT                :
ADMINISTRATION-CIVIL DIVISION,             :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Review in the Nature of a Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.